Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 9, 12, 13, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita (US PGPUB 20160330366).
[Claim 1]
A method for focus region displaying, comprising:
acquiring a target ROI (Fig. 11, FR31 and Paragraph 208, 209) from a preview image of a target object captured by an image sensor;
photographing the target object to acquire image data (Paragraph 210); and
displaying a position of the target ROI in generating an image through the image data (Figures 12, 13, FR31, Paragraphs 212, 213, 215-223 and in Paragraph 205, The frame FR31 indicating the face area is also displayed on the photographed image).
[Claim 2]
The method of claim 1, wherein, the displaying the position of the target ROI in generating the image through the image data comprises:
drawing a frame for the target ROI (fig. 12, frame FR31 is drawn for the face);

[Claim 6]
The method of claim 1, further comprising before acquiring the target ROI from the preview image of the target object captured by the image sensor, determining that the target object is in a stable state according to the preview images captured continuously and being compliance with a preset number of frames (Paragraph 88, Under the control of the control unit 54, the lens driver IC 55 performs a focusing operation by moving the focus lens and the like of the optical 
system 21, drives the diaphragm, or performs optical image stabilization which means that OIS is performed during the live view or when the continuous set of images is being captured).
[Claim 8]
The method of claim 6, wherein, the acquiring the target ROI from the preview image of the target object captured by the image sensor comprises:
taking an ROI in a preview image of the target object in the stable state as the target ROI (Paragraph 88, Under the control of the control unit 54, the lens driver IC 55 performs a focusing operation by moving the focus lens and the like of the optical system 21, drives the diaphragm, or performs optical image stabilization. OIS is done to make sure that the object is in a stable state including the target ROI).
[Claim 9]
The method of claim 1, wherein the ROI comprises a focusing region ((Figures 12, 13, FR31, Paragraphs 212, 213, 215-223 and in Paragraph 205, The frame FR31 indicating the face area is also displayed on the photographed image).

These are method and computer readable storage medium claims and are therefore analyzed and rejected based upon apparatus claims 1, 2, 6, 1 and 2 respectively.
Allowable Subject Matter
Claims 3-5, 7, 10, 11, 14, 15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest “selecting a preset number of rows as a position where a first lateral edge of the frame is located by starting from a first row of pixels of the target ROI; selecting a preset number of rows as a position where a second lateral edge of the frame is located by starting from a last row of pixels of the target ROI; selecting a preset number of columns as a position where a first longitudinal edge of the frame is located by starting from a first column of pixels of the target ROI; selecting a preset number of columns as a position where a second longitudinal edge of the frame is located by starting from a last column of pixels of the target ROI; and generating the frame by drawing the first lateral edge, the second lateral edge, the first longitudinal edge, and the second longitudinal edge according to a preset format. Claim 4 “acquiring a first coordinate of an initial pixel in the image and a plurality of second coordinates of pixels in the target ROI; and determining the target position of the target ROI in the image according to the first coordinate and the second coordinates”. Claim 5 is dependent upon claim 4. Claim 7 “activating a photographing apparatus; counting the number of the image frames of the preview image captured by the image sensor; acquiring a moving speed of the target object according to all captured preview images in response to the number of the image frames reaching a preset number of frames; and determining that the target object is in a stable state in response to the 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696